(Por la Corte, a propuesta
del Juez Presidente Sr. Del Toro.)'
Por cuanto, para sostener su apelación el apelante, en un alegato formulado por él mismo, expone: 1, que no tuvo abogado en la “vista preliminar de los supuestos hechos ”; 2, que en la vista de su causa en la corte de distrito suscitó las siguientes cuestiones de derecho, que se resolvieron en su contra: “(a) que las sentencias no apare-cen firmadas por el juez municipal, (b) que fué sentenciado de tres distintos delitos el mismo día y.a la misma hora, (c) que las -denuncias formuladas contra el acusado fueron hechas por la policía y por información, y (d) que en los hechos el perjudicado fué el -■acusado ya que recibió una herida en la cabeza”; 3, que es hombre de buenos antecedentes; y 4, que se le denunció por delitos de la ■misma índole cometidos a la misma hora, y
Por cuanto, el récord de la apelación comprende un solo delito, •el de alterar la' paz, y está constituido por el legajo de la sentencia, que sólo contiene la denuncia, el acta del juicio y sentencia y el •escrito de apelación, con la constancia de no haberse presentado ex-posición del caso, y
Por cuanto, de dicho récord aparece que se trata' de un caso en apelación en la corte de distrito en la que el acusado estuvo asistido •de abogado, sin que tengan en él comprobación las cuestiones que suscita el apelante con respecto a falta de asistencia de abogado en la “vista preliminar” y a otros delitos, y
Por cuanto, el que el acusado no tuviera antecedentes penales no es motivo para que no se le condenara si se probó en el juicio ■el delito imputádole, ni es nula la denuncia por el hecho de que fuera formulada por el cabo de la policía insular Ramón López, que *957acusó en ella directamente al apelante del delito por el cual fue cas-tigado, nombró los testigos y la juró ante el secretario de la Corte Municipal correspondiente:
PoR tanto, debe declararse como se declara el recurso sin lugar y confirmarse como se confirma la sentencia apelada que dictó la corte de distrito el 28 de enero de 1942.